DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55

Information Disclosure Statement

It is noted that there is not an information disclosure statement on record. Should the
applicants wish for an information disclosure statement; proper filing would need to be done to include
an information disclosure statement on record.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Benjamin
Lu on 3/30/2022.
The application has been amended as follows:
I. Claim changes
1.) In claim 11, replace the whole claim 11 by new claims 11-16 as attached herein:
11. A method of detecting CD47 within a subject comprising obtaining a sample from the subject and
administering to said sample an anti-CD47 single domain antibody of claim 2.
12. A method of detecting CD47 within a subject comprising obtaining a sample from the subject and
administering to said sample an anti-CD47 single domain antibody of claim 3.
13. A method of detecting CD47 within a subject comprising obtaining a sample from the subject and
administering to said sample an anti-CD47 single domain antibody of claim 4.
14. A method of treating cancer within a subject comprising administering to said subject an anti-CD47
single domain antibody of claim 2, wherein the single domain antibody has antitumor activity.
15. A method of treating cancer within a subject comprising administering to said subject an anti-CD47
single domain antibody of claim 3, wherein the single domain antibody has antitumor activity.
16. A method of treating cancer within a subject comprising administering to said subject an anti-CD47
single domain antibody of claim 4, wherein the single domain antibody has antitumor activity.
2.) In claim 1, “SEQ ID NO.:5” and “SEQ ID NO.:6” on line 5 and “SEQ ID NO.:7” on line 6 has been
deleted and the words -SEQ ID NO: 5-- and -SEQ ID NO: 6— are inserted as the 7th word and 12th
word of line 5 and the word -SEQ ID NO: 7—is inserted as the 3rd word of line 6.
3.) In claim 2, lines 10-13 reference to “SEQ ID NO.: 1” and “SEQ ID NO.: 2” of line 10, “SEQ ID NO.:
3” and “SEQ ID NO.: 4” of line 11, “SEQ ID NO.: 10” and “SEQ ID NO.: 11” of line 12 and “SEQ ID
NO.: 12” and “SEQ ID NO.: 13” has been deleted and the words -SEQ ID NO: 1—(5th word line
10), -SEQ ID NO: 2—(10th word of line 10), -SEQ ID NO: 3—(1st word line 11), -SEQ ID NO: 4—
(7th word line 11), -SEQ ID NO: 10—(5th word line 12), -SEQ ID NO: 11—(10th word line 12) -SEQ
ID NO: 12—(1st word line 13),and -SEQ ID NO: 13—(7th word line 13) are inserted.
4.) In claim 3, lines 15-16 reference to “SEQ ID NO.: 8” of line 15 and “SEQ ID NO.: 14” of line 16 has
been deleted and the words -SEQ ID NO: 8—(17th word line 15) and -SEQ ID NO: 14—(1st word of
line 16) are inserted.
5.) In claim 6, the 1st line of the new page “SEQ ID NO .: 9, 15, or 17” has been deleted and the word 
–SEQ ID NOs: 9, 15, or 17—has been inserted.
II. Changes to the specification
1.) At page 2, lines 24 and 25 of the specification, “SEQ ID NO.: 5“, “SEQ ID NO.: 6“, and “SEQ ID
NO.: 7“have been amended to read –SEQ ID NO: 5--, --SEQ ID NO: 6--, and –SEQ ID NO: 7—
respectively.
2.) At page 3, lines 2-5, 7, and 10 of the specification, “SEQ ID NO.: 1“, “SEQ ID NO.: 2“, “SEQ ID NO.:
3“, “SEQ ID NO.: 4“, “SEQ ID NO.: 10“, “SEQ ID NO.: 11“, “SEQ ID NO.: 12“, “SEQ ID NO.: 13“,
“SEQ ID NO.: 8 or 14“, “SEQ ID NO.: 8“, and “SEQ ID NO.: 14“, have been amended to read –SEQ
ID NO: 1-- , –SEQ ID NO: 2--, –SEQ ID NO: 3--, –SEQ ID NO: 4--, –SEQ ID NO: 10--, –SEQ ID NO: 11-
-,–SEQ ID NO: 12--, –SEQ ID NO: 13--, –SEQ ID NO: 8 or 14--, –SEQ ID NO: 8--, and –SEQ ID NO:
14--.
3.) At page 4, lines 1-4, and 14 of the specification, “SEQ ID NO.: 18“, “SEQ ID NO.: 16“and “SEQ ID
NO.: 9, 15, or 17“have been amended to read –SEQ ID NO: 18--, –SEQ ID NO: 16--, and –SEQ ID
NOs: 9, 15, or 15--.
4.) At page 5, line 16 of the specification, “SEQ ID NO.: 8 or 14 or 16” has been amended –SEQ ID
NO: 8 or 14 or 16--.
5.) At page 9, lines 5-6 of the specification, “SEQ ID NO.: 1“, “SEQ ID NO.: 2“, “SEQ ID NO.: 3“, and
“SEQ ID NO.: 4“have been amended to read –SEQ ID NO: 1--, –SEQ ID NO: 2--, –SEQ ID NO: 3--,
and –SEQ ID NO: 4--.
6.) At page 10, line 5 of the specification, “SEQ ID NO.: 8” has been amended to --SEQ ID NO: 8--.
7.) At page 13, line 6 of the specification, “SEQ ID NO.: 8 or 14” has been amended to –SEQ ID NO: 8
or 14--.
8.) At page 26, line 27 of the specification, “SEQ ID NO.: 8” has been amended to –SEQ ID NO: 8--.
9.) At page 27, lines 5, 12, and 17 of the specification, “SEQ ID NO.: 8”, “SEQ ID NO.: 14”, and “SEQ
ID NO.: 15” have been amended to –SEQ ID NO: 8--, --SEQ ID NO: 14--, and –SEQ ID NO: 15--.
10.) At page 30, line 16 of the specification, “SEQ ID NO. 17” has been amended to –SEQ ID NO: 17--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims of the application were directed an anti-CD47 single domain antibody. Claims 1-8
were directed to this composition. Claims 9-15 are directed to methods to create this antibody and
utilizing the antibody (method of treating cancer and method of detecting CD47). The main requirement
for the composition to be novel is that it is not in any prior art. The sequence search did not find these
sequences at 100% which is the claimed limitation. The CDR regions are shown below:

    PNG
    media_image1.png
    296
    793
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    539
    700
    media_image2.png
    Greyscale

Thus, it would appear that the composition is novel. Because the prior art was silent on the
composition, no U.S.C. 102 or 103 issues could be found. A U.S.C. 101 and 112(b) issue was found in the
original disclosure as well as a sequence compliance issue found throughout the document (“SEQ ID
NO.: X” extra period). Examiner initiated an interview to resolve these issues (03/30/22). Examiner
received feedback from the applicants to proceed with the corrections which are found above in the
Examiner’s amendment. Thus, these issues were resolved. It is now believed that this application is in
condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner
can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.

/M.J.D./
Examiner, Art Unit 1647
/JOANNE HAMA/
Supervisory Patent Examiner, Art Unit 1647